Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 10-16 & 18-23 are allowed.

Applicant has amended independent claims 1, 12 & 18 in response to the office action mailed 10 MAR 22.  The amendment and arguments found on pages 7-9 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a substrate support assembly comprising all the features as recited in the claims and in combination with the sealing band defines a number of gaps; the sealing band is characterized by a plurality of protruding segments that define a support seat for an outer periphery of a substrate, wherein adjacent pairs of the plurality of protruding segments are separated by a respective one of the number of gaps; and a size of each of the plurality of segments and a size of each of the number of gaps are substantially equal; a support stem coupled with the electrostatic chuck body; a heater embedded within the electrostatic chuck body; and a backside gas source that is coupled with the purge aperture of the support surface.

Claims 2-7, 10, 11 & 21 are allowable as they depend from claim 1, which is also allowable.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest a substrate support assembly comprising all the features as recited in the claims and in combination with the sealing band is characterized by a plurality of protruding segments that define a support seat for an outer periphery of a substrate; and adjacent pairs of the plurality of protruding segments are separated by one of a plurality of gaps; and a size of each of the plurality of segments and a size of each of the plurality of gaps are substantially equal; a support stem coupled with the electrostatic chuck body; and a backside gas source that is coupled with the purge aperture of the support surface.

Claims 13-16 & 22 are allowable as they depend from claim 12, which is also allowable.

Claim 18 is allowable because the prior art of record does not teach or fairly suggest a method of processing a semiconductor substrate comprising all the features as recited in the claims and in combination with the sealing band defines a number of gaps separating a number of protruding segments; and a size of each of the number of protruding segments and a size of each of the number of gaps are substantially equal; and flowing a reactive purge gas to an underside of the semiconductor substrate and through the number of gaps.

Claims 19, 20 & 23 are allowable as they depend from claim 18, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839